Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In claims 1, 10, and 11, line 1, “IC” should read –integrated circuit (IC)-.  
In claim 6, line 2, “DMAC” should read –direct memory access controller (DMAC)-.
Appropriate correction is required.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, regarding “can be”, it is not clear whether the memory space is or is not accessed with a first address width.  Similar problem exist in claims 10 and 11.
In claim 1, lines 6 and 19, regarding “can be”, it is not clear whether the CPU is or is not accessed with a second address width.  Similar problem exist in claims 10 and 11.
In claim 1, line 36, “another chip” lacks proper antecedent basis since it was not mentioned previously.
In claim 1, line 37, “the other chip” lacks proper antecedent basis since it was not mentioned previously.
Appropriate correction is required.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichimura et al. (U.S. Publication No. 2016/0350241 A1), hereafter referred to as Ichimura’241.
Referring to claim 1, Ichimura’241, as claimed, an information processing apparatus (image processing apparatus 100, see Fig. 1) that includes a plurality of IC chips (chips such as controller chip 110, image processing chip 120, and image processing chip 130, see Fig. 1) which are connected in series, wherein at least one target IC chip of the plurality of IC chips comprises
a memory space that can be accessed at a first address width (accessing memory spaces, see Figs. 3 and 6A),
a CPU (CPU 111, 121, and 131, see Fig. 1) configured to perform processing in a range which is in the memory space and can be accessed at a second address width smaller than the first address width,
a first communication unit (first internal communication unit 122 or 132 or host communication unit 112, see Fig. 1), having an address translation function (address translation, see Fig. 3), for performing communication with one IC chip of the plurality of IC chips which are connected in series (chips 110, 120, and 130 communicating through communication units, see Fig. 1), and
a second communication unit (second internal communication unit 122 or 133 or internal communication unit 113, see Fig. 1), having the address translation function (address translation, see Fig. 3), for performing communication with an IC chip in an opposite direction to the one IC chip (image processing chip 120 communicates with image processing chip 130 through second internal communication unit 123 opposite the side of controller chip 110, see Fig. 1),
wherein a first area for accessing the one IC chip via the first communication unit and a second area for accessing the IC chip in the opposite direction via the second communication unit are included in the memory space (memory space to access chips, see Figs. 3, 4A and 4B),
the CPU included in the target IC chip accesses one of the first communication unit and the second communication unit by using the range which is in the memory space and can be accessed at the second address width (memory space and address area allocations, see Figs. 3, 4A-B, and 6A),
in a case in which the CPU accesses the first communication unit, a first address value used to access the first communication unit by the address translation function of the first communication unit is translated into a second address value which corresponds to the first area of the memory space of the first address width (the reception address translation portion performs an operation to translate a specific area in the transferred address information into another address area and determines whether the input address corresponds to the area to be translated, paras. [0051]-[0053])
an access to the one IC chip specified by the second address value is executed, in a case in which the CPU accesses the second communication unit, a third address value used to access the second communication unit by the address translation function of the second each chip having configuration accesses to a certain memory space depending on the transfer destination and transfers certain data; each chip translates the address information based on the address information and translation information set in the internal communication register portion of the chip in advance, see paras. [0064]-[0068]),
an access to an IC chip in the opposite direction specified by the fourth address value is executed, in a case in which one communication unit of the first communication unit and the second communication unit included in the target IC chip accepts an access by an address value specified from another chip and the specified address value is included in a predetermined range, the access from the other chip is processed as an access to the target IC chip (memory spaces of the controller chip, image processing chip 120, and the image processing chip 130, see Figs. 3,4A-B and 6A-B and paras. [0060]-[0068]), and
in a case in which the one communication unit of the first communication unit and the second communication unit included in the target IC chip accepts the access by the address value specified from the other chip and the specified address value is not included in the predetermined range, the access from the other chip accepted by the first communication unit is transferred to the second communication unit, and the access from the other chip accepted by the second communication unit is transferred to the first communication unit (memory spaces of the controller chip, image processing chip 120, and the image processing chip 130, see Figs. 3,4A-B and 6A-B and paras. [0060]-[0068]; note: each chip determines with the internal communication unit whether the data is transferred to a space of the own chip or to a space of a chip subsequent to the own chip based on the address information, see para. [0064]).
As to claim 2, Ichimura’241 also discloses an address value used for accessing the memory space of the target IC chip is formed by a predetermined first number of upper bits for specifying the target IC chip and a predetermined second number of lower bits for specifying a memory space to access chips and starting/ending address registers predefined, see Figs. 3, 4A-B, and 6B).
As to claim 3, Ichimura’241 also discloses in the address value used for accessing the memory space of the target IC chip, address translation is performed by deleting the predetermined first number of upper bits and extracting the predetermined second number of lower bits for specifying the range that can be accessed by the second address width of the target IC chip (translating an address, see paras. [0070]-[0079]).
As to claim 4, Ichimura’241 also discloses each of the plurality of IC chips further comprises a ROM configured to store a program, and in a case in which a power supply of the information processing apparatus is set to ON (turning ON, see para. [0103]), each of the plurality of the IC chips will read out the program from the ROM and perform initialization (reads out the startup program from the ROM to initialize, see para. [0104]).
As to claim 5, Ichimura’241 also discloses one IC chip of the plurality of lC chips comprises a ROM configured to store a program, and in a case in which a power supply of the information processing apparatus is set to ON (turning ON, see para. [0103]), the one IC chip reads out the program from the ROM and performs initialization, the program is transferred to another IC chip after the initialization, and the other IC chip performs initialization by the transferred program (reads out the startup program from the ROM to initialize, see para. [0104] and Figs. 7A-C).
As to claim 6, Ichimura’241 also discloses each of the plurality of IC chips further comprises a DMAC (data is transferred directly between chips 120 and 130 through transmission portion 232 and 242, see Fig. 2B).
As to claim 7, Ichimura’241 also discloses the plurality of IC chips are connected by PCI-Express (PCI Express, see para. [0022]), and a data transfer between the plurality of IC chips includes at least one of a transfer performed by the PCI-Express via the DMAC and a transfer data is transferred directly between chips 120 and 130 through transmission portion 232 and 242, see Figs. 1 and 2B).
As to claim 8, Ichimura’241 also discloses the information processing apparatus is an inkjet printing apparatus (printer, see para. [0017]), one IC chip of the plurality of IC chips is assigned to control the entire inkjet printing apparatus (printing control unit 126 controls printing unit 127. The printing unit 127 causes ink to adhere to a medium, see para. [0035]) and to communicate with a host (host PC 190, see para. [0019] and Fig. 1) to which the inkjet printing apparatus is connected, and the remaining IC chip of the plurality of IC chips is assigned for image processing of data for perform printing by controlling a printhead (printing unit 137 composes part of a print head; the printing unit 127 and printing unit 137 perform different processes of data, see para. [0045]).
As to claim 9, Ichimura’241 also discloses the remaining IC chip is assigned for image processing of color component data corresponding to a color of ink to be discharged by the printhead (the printing unit 127 and the printing unit 137 perform processes for different colors or perform processes for different areas in an image of the same color, see para. [0045]).
Note claims 10 and 11 recite similar limitations of claim 1.  Therefore they are rejected based on the same reason accordingly.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Sugiyama (U.S. Publication No. 2008/0189547 A1) discloses an information processing device with a tamperproof IC chip that includes a storage area and that can process data from the storage area.
Isobe et al. (U.S. Patent No. 5,108,207) discloses a printer with variable memory size.
Maruyama et al. (U.S. Patent No. 6,345,350 B2) discloses information processing apparatus printer and address translating destination of the program space.
Mellor et al. (U.S. Publication No. 2003/0202208 A1) discloses a system for managing storage of data in printing devices.
Takeuchi (U.S. Patent No. 6,424,428 B1) discloses a printer capable of processing images with a small memory space and at a high speed.
Bearss et al. (U.S. Publication No. 2002/0080404 A1) discloses using a processor enhanced memory module to accelerate hardcopy image processing within existing printer controller.
Yamanashi (U.S. Patent No. 5,021,975) discloses a printer with improved image printing function.



In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181